Citation Nr: 1507560	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or by reason of being housebound.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was brought before the Board in August 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicates he has been completely disabled ever since suffering a gunshot wound (GSW) to the head in August 2000, a post-service injury.  The GSW caused significant residuals, to include vision loss and partial paralysis.  The Veteran is currently in receipt of non-service connected pension for these residuals, but seeks special monthly pension on the account of needing regular aid and attendance (A&A) by another person or by reason of being housebound.

The claim was last remanded to obtain Social Security Administration (SSA) disability records and to afford the Veteran a VA examination to ascertain whether his GSW residuals render him in need of regular A&A or otherwise render him housebound.  The resulting development has left more ambiguities and the VA examinations obtained in October 2014 are incomplete. 

SSA records include, among other things, a statement from the Veteran's spouse dated October 2000, shortly after the injury.  At that time, the Veteran relied on another person to get in and out of the shower, to get dressed, brush his teeth, and drive.  He had frequent blackouts, dizzy spells, and weakness/paralysis of the extremities.  His vision, moreover, was significantly reduced and it was made clear the Veteran could not drive.

In contrast, the Veteran was afforded VA examinations in October 2014, which paint a different picture.  The first examiner, a staff physician, was asked to examine the Veteran and opine as to his need of regular A&A or likely confinement to the house.  The examiner noted at that time that the Veteran had a walk-in shower installed and was very proud of his ability to shower himself, dress himself, and feed himself.  At the same time, the examiner noted the Veteran appeared for the examination disheveled with dirty clothing.  The Veteran noted he relied on family members or friends to prepare his meals, do his grocery shopping, shave/groom him, and drive him places.  In contrast, he indicated he was capable of driving very short distances if he absolutely had to, but would have to be very careful because he lacked side vision.  Although the Veteran walked with a cane in a very slow, labored gait, the examiner did not find the Veteran confined to his house and, therefore, not likely housebound due to his disabilities.  A determination on A&A, however, could not be made without a vision test.

The Veteran was afforded an ophthalmology examination later in October 2014 where visual acuity was defective, but not rendering him legally blind.  In other words, the Veteran's visual acuity was better than 5/200 bilaterally.  In contrast, visual field testing was not completed at that time because the Veteran was "unable to stay awake long enough for testing."  The examiner noted, however, that the Veteran "has a visual field scheduled in the eye clinic of the Memphis VAMC."

The Board notes no visual field testing results are currently in the claims folder.  VA outpatient treatment records are only current through August 2013, prior to the VA examinations.  To the extent the Memphis VAMC may contain visual field testing, the AMC must obtain records from August 2013 to the present.

The VA examinations of record are insufficient to make a determination here.  The Veteran's statements throughout time indicate his vision loss prevents him from driving, reading, and even grooming himself.  Part of the determination of entitlement to A&A benefits depends on the concentric contraction of the visual field.  See 38 C.F.R. § 3.351(c) (2014). A new ophthalmology VA examination is necessary to obtain this diagnostic finding. 

A new A&A examination is also necessary to resolve the discrepancies as to whether the Veteran's disability picture establishes a factual need for aid and attendance under the law.  See 38 C.F.R. §§ 3.351, 3.352(a) (2014).  Under 38 C.F.R. § 3.352(a), A&A considerations include the inability to dress, inability to keep themselves clean, frequent need of adjustment of any special prosthetic or orthopedic appliance, inability to feed oneself, inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazard or dangers incident to his or her daily environment.  Id.

Here, while the examiner on the one hand indicated the Veteran was capable of dressing himself, feeding himself, and walking short distances to his neighbor's house, it was also made clear that the Veteran was not particularly competent at those tasks.  For example, the examiner noted the Veteran appeared disheveled with dirty clothes.  Thus, while the Veteran may have dressed himself, it is unclear whether the Veteran's ability is adequate for his daily care.  The examiner also noted that the Veteran could walk to his neighbor's house or his sister's house, but also indicated instability and weakness of the extremities even with the use of a cane.  The examiner noted the Veteran heavily leaned on his cane and could benefit from a three-pronged cane.  Again, this begs the question if the Veteran is adequately able to protect himself from the hazards or dangers of his daily environment.  While the Veteran indicated he could drive short distances if he has to, it does not appear from the description of his vision loss that he is able to safely drive short distances or even authorized to drive under the law.  This point was not made clear in the report.  In fact, the Veteran was driven to the VA examination by his nephew and further indicated his sister handles his bills and financial affairs because he is unable to read his mail due to poor vision.  Again, the A&A VA examiner declined rendering an opinion on the issue until visual testing had been completed.  There is no addendum opinion of record and the issue remains ambiguous.

Thus, new A&A and ophthalmological VA examinations are indicated below to clarify the Veteran's visual field and whether the Veteran is adequately able to care for himself on a daily basis, to include dressing himself, feeding himself, and transporting himself out of the house. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain the Veteran's VA medical treatment from the VAMC August 2013 to the present, to include any visual field testing done at the VAMC in Memphis, Tennessee since October 2014.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations to determine the current severity of his visual acuity, to include visual field testing, as well as any residuals from his August 2000 GSW. 

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner(s) are asked to clarify the Veteran's limitations to adequately feed himself, dress himself, and overall care for himself on a day to day basis.  The examiner(s) must clarify whether the Veteran should be driving in light of his visual acuity defect versus whether he does drive on occasion.  Overall, the examiner(s) are asked to address whether the Veteran's disabilities result in any of the following:

a. Blindness or near blindness so as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less;

b. An inability to dress or undress himself, or to keep himself ordinarily clean and presentable;

c. Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;

d. Inability to feed himself through loss of coordination of upper extremities or through extreme weakness;

e. Inability to attend to the wants of nature; or

f. Incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities. This requirement is met when the appellant is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A full rationale must be provided for all opinions expressed.

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the claim.  If the claim is denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

